Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s affirmation of the election of Group I, claim 1-4 and 6, in the reply filed on 10/08/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim 1 is allowable. The restriction requirement as set forth in the Office action mailed on 06/10/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 6/10/2021 is partially withdrawn.  Claims 8-10, 14, 16 and 17, directed to the rubber composition and the method for preparing the modified conjugated diene-based polymer, are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claims 7, 11-13 and 15, directed to another modified conjugated diene-based polymer and a rubber composition containing it, remain withdrawn from consideration because they do not require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’Ss AMENDMENT
This application is in condition for allowance except for the presence of claims 7, 11-13 and 15, directed to another modified conjugated diene-based polymer and a rubber composition containing it, non-elected without traverse.  Accordingly, claims 7, 11-13 and 15 have been cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: None of the prior art is found to teach or sufficiently suggest a modified conjugated diene-based polymer having: a unimodal molecular weight distribution curve measured by gel permeation chromatography (GPC), a molecular weight distribution (PDI; MWD) of 1.0 or more and less than 1.7, and a Si content of 100 ppm or more based on a total weight of the modified conjugated diene-based polymer, wherein the modified conjugated diene-based polymer is a homopolymer comprising a repeat unit derived only from a conjugated diene-based monomer.
	Thus, claims 1-4, 6, 8-10, 14, 16 and 17 to the modified conjugated diene-based polymer, method or preparing it and rubber composition containing the same are allowable.
 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELECHI CHIDI EGWIM whose telephone number is (571)272-1099. The examiner can normally be reached M-Th 9-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KELECHI C EGWIM/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        
KCE